State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 16, 2016                     521703
________________________________

In the Matter of VONTRELL
   HOBSON,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
   et al.,
                    Respondents.
________________________________


Calendar Date:   May 3, 2016

Before:   Peters, P.J., Garry, Lynch, Clark and Mulvey, JJ.

                               __________


     Vontrell Hobson, Auburn, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Owen Demuth
of counsel), for respondents.

                               __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent Commissioner of Corrections
and Community Supervision finding petitioner guilty of violating
a prison disciplinary rule.

     Determination confirmed.      No opinion.

     Peters, P.J., Garry, Lynch, Clark and Mulvey, JJ., concur.
                              -2-                  521703

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court